FILED
                           NOT FOR PUBLICATION                               MAR 16 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No. 13-50272

              Plaintiff - Appellee,             D.C. No. 2:12-cr-00815-R-3

  v.
                                                MEMORANDUM*
BERTIN VASQUEZ-MARTINEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                       Argued and Submitted March 5, 2015
                              Pasadena, California

Before: REINHARDT, N.R. SMITH, and HURWITZ, Circuit Judges.

       Bertin Vasquez-Martinez was convicted of conspiracy to distribute marijuana,

21 U.S.C. § 846, possession with intent to distribute marijuana, 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(vii), and possession with intent to distribute marijuana on

board a vessel, 46 U.S.C. § 70503(a). He appeals his convictions and sentences,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
alleging error in exclusion of evidence, incorrect jury instructions, insufficient

evidence, and unreasonable sentencing disparity. We have jurisdiction under 28

U.S.C. § 1291, and affirm.

      1. The district court erred in excluding a United States Naval Observatory 2012

“Rise and Set for the Moon” table from evidence. Because a Border Patrol Agent

testified that moonlight enabled him to clearly view a group of men unloading

marijuana from a boat, the table was relevant impeachment material. The data in the

table was reliable, see Fed. R. Evid. 201(b), and courts routinely take judicial notice

of such data, see United States v. Bervaldi, 226 F.3d 1256, 1266 n.9 (11th Cir. 2000);

United States v. Wilson, 451 F.2d 209, 214 (5th Cir. 1971); Oliver v. Hallett Constr.

Co., 421 F.2d 365, 367 (8th Cir. 1970).

      2. To determine “whether evidence erroneously excluded was so important to

the defense that the error assumes constitutional magnitude,” United States v. Stever,

603 F.3d 747, 756 (9th Cir. 2010), we analyze the factors in Miller v. Stagner, 757

F.2d 988, 994-95, amended on other grounds by 768 F.2d 1090 (9th Cir. 1985).

Applying those factors, we conclude that the error in excluding the Naval Observatory

table did not prevent Vasquez from presenting a defense and was not of constitutional

dimension. See Chia v. Cambra, 360 F.3d 997, 1004 (9th Cir. 2004) (listing Miller




                                          2
factors). The table was not probative of the central issues in the case or relevant to a

“major part” of Vasquez’s defenses, lack of knowledge and mere presence.

      3. We will reverse a conviction for a non-constitutional evidentiary error “only

if we cannot say, with fair assurance, . . . that the judgment was not substantially

swayed by the error.” United States v. Ramirez, 714 F.3d 1134, 1139 (9th Cir.)

(alteration in original) (citation and quotation marks omitted), cert. denied, 134 S. Ct.

288 (2013). That is not the case here. Given the totality of the evidence, including

Vasquez’s arrest among a group unloading marijuana from a boat at a deserted beach

in the middle of the night, it is quite unlikely that different verdicts would have ensued

had the chart been admitted.

      4. The court did not err in refusing a mere presence jury instruction because

that “instruction was adequately covered by the instructions given on conspiracy.”

United States v. Reed, 575 F.3d 900, 926 (9th Cir. 2009).

      5. The court did not err in giving a deliberate ignorance jury instruction.

Vasquez claimed to be unaware that the boat was transporting marijuana, and the

evidence supported “the inference that [he] knew that there was a high probability that

drugs were on the boat but deliberately chose not to confirm that suspicion.” United

States v. Ramos-Atondo, 732 F.3d 1113, 1119 (9th Cir. 2013).




                                            3
      6. The evidence was sufficient to support the conviction for possession with

intent to distribute marijuana onboard a vessel under a co-conspirator theory. Taken

in the light most favorable to the government, the evidence shows that Vasquez

participated in the conspiracy at least two days before his arrest, recruited a co-

defendant into the scheme, knew he was hired to “offload a boat,” and was waiting on

the beach to unload the panga. See Pinkerton v. United States, 328 U.S. 640, 647-48

(1946).

      7. A court may not impose a sentence below the statutory minimum absent a

substantial assistance motion from the government or application of the safety valve.

United States v. Biao Huang, 687 F.3d 1197, 1203 (9th Cir. 2012). Here, no such

motion was made, and the safety valve in 18 U.S.C. § 3553(f) does not apply to a

conviction under 46 U.S.C. § 70503. See 18 U.S.C. § 3553(f); United States v.

Gamboa-Cardenas, 508 F.3d 491, 499 (9th Cir. 2007). We therefore decline

Vasquez’s request to reduce his sentence.

      AFFIRMED.




                                         4